Dear Mr. Millet:
Your request for an Attorney General's opinion was forwarded to me for research and reply.  Your question is as follows:
Must a coroner examine an individual placed in protective custody with a sheriff's department prior to transporting him to a treatment center?
La. R.S. 28:53.2 (West 1986) provides for the issuance of a protective custody order.  Subsection (C) of that statute states in pertinent part:
. . . Without delay, and in no event more than twelve hours after being taken into protective custody, the person shall be delivered to a treatment facility or the office of the coroner or he shall be released.  Upon arrival, the person in custody shall be examined immediately by the coroner or, if at a treatment facility, by a physician, preferably a psychiatrist, who shall determine if the person shall be voluntarily admitted, admitted by emergency certificate, admitted as a noncontested admission, or discharged.  The person in custody shall be examined within eight hours of his arrival at the treatment facility or coroner's office or he shall be released.
This statute clearly mandates that a person taken into protective custody must within 12 hours be taken either to a treatment facility and examined by a physician, preferably a psychiatrist, or to the office of the coroner, and examined by the coroner.  The examination must occur within eight hours upon the person's arrival at either location.
However, you should also note that this custody order is only effective for seventy-two (72) hours from its issuance.
Therefore, it is the opinion of this office that a coroner at his office, or a physician, preferably a psychiatrist, if the individual is at a treatment facility, must examine a person taken into protective custody within eight (8) hours after arrival at the respective designation.  If you have further questions please do not hesitate to call.
With kind regards, I remain
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: KATHLEEN E. PETERSEN Assistant Attorney General
KEP/jy:0120l